Citation Nr: 1528733	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right calf injury, to include scar tissue.

2.  Entitlement to service connection for vertigo, to include as secondary to hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and July 2011 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in April 2015 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have residuals of a right calf injury, to include scar tissue.

2.  The record does not reflect that the Veteran's vertigo is causally or etiologically related to service or was caused or aggravated by the service-connected hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right calf injury, to include scar tissue, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for vertigo, to include as secondary to hearing loss and tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2010 and June 2011 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records and private treatment records have been obtained and associated with the claims file.  

The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of current residuals of a right calf injury.  While the Veteran had been diagnosed with vertigo, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Active military service includes active duty, and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a);

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A.  Residuals of a Right Calf Injury and Surgery, to Include Scar Tissue

STRs that have been associated with the claims file show that in March 1955 the Veteran was treated for a muscle strain on the right calf.  At the May 1955 separation examination the lower extremities were normal.

In August 2010 the Veteran wrote that during basic training at Ft. Bliss he was lying on his stomach getting ready to crawl under machine gun fire.  A strong wind caused a pole to fall onto his right calf.  The sergeant refused to let him get medical treatment.  The Veteran further wrote that a day or two later he woke up at the base hospital and could not remember what happened.  A couple of days later he remembered that his right leg had given out.  The Veteran saw a doctor after his May 1955 discharge who told him that he had massive scar tissue, which was surgically removed.  He was told that he should apply for disability in 1955 but did not do so because he had a good job. 

At February 2008 and May 2010 VA dermatology treatment the Veteran was noted to have many well healed scars on his face, trunk and arms but did not mention any scars on the right leg or calf.  

The Veteran's son wrote in August 2010 that in summer 1956 the Veteran came home on crutches after having surgery to remove scar tissue on the right calf, which was a result of a pole falling on his leg when crawling under machine gun fire during basic training at Ft. Bliss.  A family friend wrote in an August 2010 statement that in 1955 the Veteran visited his family while on crutches.  The Veteran said at the time that he had had scar tissue removed from the right calf due to an accident during the first eight weeks of basic training.  

A September 2011 problem list from the Veteran's VA treatment records do not include anything related to the right calf.  October 2011 VA treatment records indicate that the right calf had mild swelling with diffuse tenderness.  There was no scar on the right calf.  An x-ray showed unremarkable soft tissues. 
 
VA treatment records beginning in April 2012 show that the Veteran complained of a right lower leg soft tissue injury from 1955 that occurred when an antenna pole fell on his legs.  The Veteran testified at the April 2015 Board hearing that during training at Ft. Bliss an antenna pole fell and hit his leg.  In late 1956 he had surgery and some muscle tissue had to be removed.  

The Veteran is competent to report that a pole fell on his right calf during service and that he had surgery to remove scar tissue in 1956.  In addition, his relatives and friends are competent to report that they observed the Veteran having difficulty walking in 1955 and 1956 and that the Veteran told them about the in-service incident and 1956 surgery.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).   However, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board does not find Veteran and the other lay statements of record to be credible.  The lower extremities were normal at the May 1955 separation examination, and there was no mention of right calf scarring.  Furthermore, while the Veteran reported having been hospitalized during service for the right calf injury, the treatment record that includes the March 1955 diagnosis for a right calf strain did not indicate that there had been a right calf injury during the first eight weeks of basic training that required hospitalization.  While the Veteran was hospitalized in February 1955, the STRs show that he complained of headaches and not of an injury to the right calf.  Even though the statements show that the Veteran had surgery in 1956, the Board does not find that it is credible that there was an in-service injury to the right calf as described by the Veteran.

The post-service treatment records show that there are no residuals of a right calf injury and surgery, to include scar tissue.  The VA treatment records do not show any scars on the right calf and the September 2011 problem list from VA treatment did not include anything related to the right calf.  Although the October 2011 VA treatment records showed mild swelling with diffuse tenderness in the right calf, there was no diagnosis.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability, (although pain that causes limitation of function may result in a disability for VA purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)).  

Here, the weight of the evidence, including the treatment records, demonstrates that the Veteran does not currently have residuals of a right calf injury, to include scar tissue.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that residuals of a right calf injury have been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

B.  Vertigo

The STRs show that in February 1955 and March 1955 the Veteran was diagnosed with pharyngitis.  There was no mention of vertigo.  At the May 1955 separation examination no abnormalities were noted regarding the Veteran's equilibrium. 

August 1999 VA treatment records state that the Veteran was very active and that he did yard work, fishing, odd jobs, and frequent walking.  It was also noted that he was a retired stunt flyer.  December 2006 and May 2007 VA primary care treatment notes state that the Veteran's activity was appropriate for his age and physical state.  There were no mentions or complaints related to vertigo.  

The Veteran complained of dizziness and vertigo at May 2010 VA treatment for a cataract.  At April 2011 private treatment the Veteran said that he needed a letter for VA stating that his vertigo was caused by tinnitus and hearing damage.  The Veteran said that it began in 1955 when he was in anti-aircraft artillery in the Korean conflict.  The treating physician felt that it sounded like Meniere's syndrome, although it was complicated by that the Veteran reported that the hearing loss, tinnitus and vertigo began at the same time.  The assessment was history of vertigo (benign paroxysmal position).   

The Veteran had a VA examination in July 2011 at which he reported vertigo since his military service in 1955.  It occurred when getting up from a sitting position too quickly.  He described it as a spinning sensation and dysequilibrium that caused difficulty walking and usually lasted for 10 to 15 minutes.  There was also intermittent nausea associated with the vertigo that had gotten progressively worse over time.  His activities were limited.  On examination gait was steady and cranial nerves II-XII were grossly intact.  The Dix-Hallpike test was positive for bilateral, subjective vertigo.  The examiner felt that it was less likely as not that the vertigo was from the hearing loss or tinnitus because they were not known to cause vertigo without a history of trauma.  

A September 2011 problem list from VA treatment records does not include vertigo.  The Veteran wrote in June 2012 that he got vertigo during service from being right behind a 90 mm. cannon as it was fired.  If he moved his head fast, stood up quickly, or lay down too quickly he got a spinning sensation.  Vertigo had restricted his ability to play sports with his children while they were growing up.

At July 2012 private treatment the Veteran reported a 50 to 55 year history of dizziness that he noticed midway into the Korean war, where he was a loader of 90 mm. anti-aircraft guns.  He could not stand up, walk, or turn without feeling dizzy.  The Veteran was diagnosed with vertigo.

A friend of the Veteran wrote in June 2012 that when the Veteran returned from the Army in 1955 he had vertigo.  He could not move up, down, or around quickly without losing balance.  The Veteran said that it was caused by being in close proximity to loud explosions from 90 mm. anti-aircraft artillery.  The Veteran's son wrote in June 2012 that when the Veteran returned from the Army in 1955 he had vertigo.  When he stood up fast he could not keep his balance and would stumble.  Sometimes the room would spin around when he flopped down onto a bed and he would throw up.  The Veteran could no longer run and play sports with his children.

In November 2014 a VA provider reviewed the record and opined that it was less likely than not that the Veteran had vertigo as a result of military service.  It was noted that there was no objective evidence from the record of the Veteran having chronic vertigo.  The only complaint of vertigo was from 2012, and it was reported as lasting three to four days and having resolved.  At 2014 primary care the Veteran complained of vertigo, which was felt to be consistent with orthostasis.  In 1999 the Veteran reported being active, which contradicted his statements about his activities having been limited by vertigo.  The examiner also felt that it was less likely than not that the Veteran had vertigo that was aggravated beyond its natural progression by hearing loss or tinnitus due to the lack of chronic vertigo and any objective evidence of vertigo until recently.

In a March 2015 statement the Veteran wrote that he had had vertigo since he was a loader of a 90 mm. anti-aircraft artillery piece.  The Veteran testified at the April 2015 Board hearing that he was under a 90 mm. cannon when it went off, which caused his vertigo.

While the Veteran is competent to report that he has had symptoms related to vertigo since 1955, the Board does not find his statement credible.  See Layno, 6 Vet. App. at 470.  Likewise, the statements of his friends and family regarding vertigo are not credible because they are not consistent with the medical evidence.  The August 1999 VA treatment records show that the Veteran was able to work as a stunt flyer after service, which is patently incompatible with the contention that disabling vertigo existed since service.  Furthermore, he reported being active without mention of dizziness or vertigo.  December 2006 and May 2007 VA primary care treatment notes state that the Veteran's activity was appropriate for his age and physical state without mention of vertigo.  The private treatment records also show that the Veteran related having vertigo related to service in the Korean war, while his service records show that he did not serve in Korea.  The lack of truthfulness regarding the circumstances of his service to his treating providers when discussing vertigo further erodes the Veteran's credibility.  The record does not show complaints of vertigo prior to 2010, and the reports that the Veteran's activities were limited by vertigo prior to 2010 are not credible.  Furthermore, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Veteran has made statements to the effect his vertigo was caused or aggravated by the service-connected hearing loss or tinnitus, he is not competent to make such a determination.  His statements on etiology are therefore not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

The only competent and probative opinions of record addressing whether vertigo is related to serve or service connected disability are adverse to the claim.  These opinions show the record was considered and the conclusions adequately explained.  There are no competent opinions of record indicating that vertigo is related to service on a direct basis or was caused or aggravated by a service-connected disability.  

Because the evidence preponderates against the claim of service connection for vertigo, to include as secondary to hearing loss and tinnitus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of a right calf injury, to include scar tissue, is denied.

Service connection for vertigo, to include as secondary to hearing loss and tinnitus, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


